UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4523

JAMES LOUIS WILSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Alexander Williams, Jr., District Judge.
(CR-95-493-AW)

Submitted: June 17, 1997

Decided: July 29, 1997

Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Christopher M. Davis, DAVIS & DAVIS, Washington, D.C., for
Appellant. Lynne A. Battaglia, United States Attorney, Sandra Wil-
kinson, Assistant United States Attorney, Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant James Louis Wilson was convicted by a jury of one
count each of conspiracy to commit armed robbery of a postal
employee (18 U.S.C. § 371 (1994)), armed robbery of a postal
employee and aiding and abetting in the same (18 U.S.C. §§ 2, 2114
(1994)), and use of a handgun during a crime of violence (18 U.S.C.
§ 924(c) (1994)). On appeal, he challenges the district court's rulings
admitting the redacted portions of a tape recorded conversation
between himself and an informant and limiting his cross-examination
of a postal inspector. Finding no reversible error, we affirm.

Wilson and two accomplices, "Pee Wee" McDonald and "Jo-Jo"
Hunter, robbed a post office in Lanham, Maryland, in October 1994.
Another accomplice, who was an employee at the post office, pro-
vided inside information to assist the robbers. Eventually, police con-
fronted McDonald, who confessed to the robbery. McDonald then
implicated the other members of the conspiracy.

While in jail awaiting trial, Wilson made several incriminating
statements concerning the robbery to another inmate, whom he had
known for many years ("Copeland"). Unbeknownst to Wilson, Cope-
land was cooperating with the authorities as an informant. With the
assistance of law enforcement personnel, Copeland succeeded in tape
recording a conversation with Wilson. During the conversation, Wil-
son admitted to committing the post office robbery and bragged about
committing other armed robberies, robbing since the age of fourteen,
and being addicted to robbing. Over Wilson's objection, a greatly
redacted tape and transcript of the conversation were admitted into
evidence. On appeal, Wilson does not challenge the portions of the
tape in which he admits to robbing the post office; he only challenges
the portions which refer to an August 1994 robbery in Washington,
D.C., "busting a cop," being a robber, being addicted to robbery, and
being the leader of a gang of robbers composed of family members.

We review the district court's decision to admit Fed. R. Evid.
404(b) evidence for abuse of discretion, and we will not reverse that
decision unless it was "arbitrary and irrational" United States v. Chin,

                    2
83 F.3d 83, 87 (4th Cir. 1996), and we find no such abuse here. The
district court properly applied the test set forth in United States v.
Rawle, 845 F.2d 1244 (4th Cir. 1988), and found that the challenged
portions were relevant to issues other than character, were necessary
and reliable, and that their probative value outweighed the danger of
unfair prejudice. Applying the same test, we find that the challenged
portions of the tape established Wilson's identity 1 and a common
scheme through his previous "working relationships" with McDonald
and Hunter. We further find that the entire redacted portion of the
conversation assisted the jury by placing Wilson's comments in the
proper context by showing that he was bragging about his exploits to
a friend, rather than being coerced or entrapped into making a
confession.2 In addition, we find that the statements made in the tape
were highly reliable because they were made by Wilson himself,
rather than by a third party.

While cross-examining the lead postal inspector in Wilson's case,
defense counsel asked how many post offices were robbed in the
county during the year preceding the offense in question. The Gov-
ernment objected to this question, and the district court sustained the
objection. We reject Wilson's assertion on appeal that he was denied
his Sixth Amendment right to confront the witness when defense
counsel was not allowed to ask the above question.

Restrictions on the scope of cross-examination are within the sound
discretion of the trial judge, and trial courts are generally given wide
latitude to set reasonable limits to prevent harassment, prejudice, or
confusion of the issues, United States v. Ambers , 85 F.3d 173, 175-76
(4th Cir. 1996), and we find that the district court did not abuse that
discretion here. We reject Wilson's claim on appeal that his confes-
_________________________________________________________________
1 During the conversation, Wilson responded to certain nicknames, cor-
roborating McDonald's testimony that Wilson was known by those nick-
names.
2 The challenged portions of the tape also placed in context Wilson's
comments concerning his belief that McDonald removed his mask during
the robbery, thereby leading to their capture. In reality, McDonald never
removed his mask. It was Wilson's own comments (calling McDonald
"Pee Wee" during the robbery) that helped police identify McDonald as
one of the robbers.

                    3
sion may have been for a different post office robbery as speculative
and unsupported by the record.

We therefore affirm the order of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid the decisional process.

AFFIRMED

                    4